                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CLAYTON LANDON BARNET,

              Plaintiff,

v.                                                       No. CV 18-381 MV/CG

FNU LNU, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. The record reflects that certain

mailings to Plaintiff Clayton Landon Barnet were returned as undelivered. See (Docs.

11, 12). It appears that Plaintiff has been transferred or released from custody without

advising the Court of his new address, as required by D.N.M. LR-Civ. 83.6, thus

severing contact with the Court. Because Plaintiff has failed to comply with the Court’s

local rules, he will be required to show cause why this action should not be dismissed.

See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on

litigants, even those proceeding pro se, to follow the federal rules of procedure . . . . The

same is true of simple, nonburdensome local rules . . . .”) (citation omitted). Failure to

comply with this Order may result in dismissal of this case without further notice.

       IT IS THEREFORE ORDERED that, by May 24, 2019, Plaintiff shall notify the

Clerk in writing of his current address or otherwise show cause why this action should

not be dismissed.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
